United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-4032
                                     ___________

Charles Pointer,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Home Depot U.S.A., Inc.,                  *
                                          *   [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: September 26, 2006
                                 Filed: September 26, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Pointer appeals the district court’s1 adverse grant of summary judgment
in his Title VII suit claiming race and sex discrimination, and the court’s denial of his
postjudgment motions. We affirm.

      First, the district court did not abuse its discretion in denying Pointer’s
discovery motions. See Stanback v. Best Diversified Prods., Inc., 180 F.3d 903, 911
(8th Cir. 1999) (standard of review for denial of motion for continuance under Fed.

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
R. Civ. P. 56(f)); Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (per curiam)
(standard of review for denial of motion to compel discovery). Second, upon de novo
review, see Evers v. Alliant Techsystems, Inc., 241 F.3d 948, 953 (8th Cir. 2001), we
conclude Pointer did not present evidence demonstrating that he was qualified for the
position for which he applied. See Pope v. ESA Servs., Inc., 406 F.3d 1001, 1006 (8th
Cir. 2005) (burden-shifting framework); Mayer v. Nextel W. Corp., 318 F.3d 803, 809
(8th Cir. 2003) (“Evidence, not contentions, avoids summary judgment.”); Caviness
v. Nucor-Yamato Steel Co., 105 F.3d 1216, 1223 (8th Cir. 1997) (to establish prima
facie case under Title VII for discriminatory failure to hire, plaintiff must be able to
prove, inter alia, that he applied and was qualified for position for which employer
was seeking applicants). Finally, the district court did not abuse its discretion in
denying Pointer’s postjudgment motions. See Arnold v. Wood, 238 F.3d 992, 998
(8th Cir. 2001) (standard of review for denial of Fed. R. Civ. P. 60(b) motion);
Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills, 141 F.3d
1284, 1286 (8th Cir. 1998) (standard of review for denial of Fed. R. Civ. P. 59(e)
motion).

      Accordingly, we affirm. We also deny Pointer’s appellate motion for sanctions.
                     ______________________________




                                          -2-